746 F.2d 450
Lillian KRAL, Appellant,v.SISTERS OF THE THIRD ORDER REGULAR OF ST. FRANCIS OF theCONGREGATION OF OUR LADY OF LOURDES, Appellee.
No. 84-5048.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 9, 1984.Decided Oct. 17, 1984.

Donald J. Harman, La Crosse, Wis., for appellant.
Donald M. Jardine, Gerald M. Linnihan and Graham Heikes, Jardine, Logan & O'Brien, St. Paul, Minn., for appellee.
Before ARNOLD, FAGG and BOWMAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from the District Court's1 dismissal of a complaint alleging that the defendant, an order of sisters in the Roman Catholic Church, had wrongfully expelled the plaintiff from membership.  We affirm.


2
The theory of the complaint is that the plaintiff was mentally ill at the time of her expulsion, and that canon law prohibits expulsion in this situation.  Plaintiff's case was considered by the highest church court of competent jurisdiction before her expulsion took place, and that court found that she was not mentally ill.  Whatever the merits of that finding as a matter of fact, it is not within our province to review it.  A claim of violation of the law of a hierarchical church, once rejected by the church's judicial authorities, is not subject to revision in the secular courts.  See, e.g., Serbian Eastern Orthodox Diocese v. Milivojevich, 426 U.S. 696, 712, 96 S. Ct. 2372, 2381, 49 L. Ed. 2d 151 (1976).


3
We are in substantial agreement with the District Court's well-reasoned opinion.  See 8th Cir.R. 14.



1
 The Hon. Edward J. Devitt, Senior United States District Judge for the District of Minnesota